COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00399-CV


Columbia Medical Center of Denton         §   From the 16th District Court
Subsidiary, LP; Columbia Medical
Center of Denton Subsidiary, LP
d/b/a Denton Regional Medical
Center; Columbia North Texas              §   of Denton County (2013-10412-16)
Subsidiary GP, LLC; and Denton
Regional Medical Center

                                          §   May 22, 2014
v.


Wanda Braudrick                           §   Opinion by Justice Gardner


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Columbia Medical Center of Denton

Subsidiary, LP; Columbia Medical Center of Denton Subsidiary, LP d/b/a Denton

Regional Medical Center; Columbia North Texas Subsidiary GP, LLC; and
Denton Regional Medical Center shall pay all costs of this appeal, for which let

execution issue.


                                   SECOND DISTRICT COURT OF APPEALS

                                          /s/ Anne Gardner
                                   By _________________________________
                                      Justice Anne Gardner